DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the closest prior art of record is Kroemer et al. (“Kroemer”, WO 2015/049365, cited by Applicant in IDS filed 23 August 2019) in view of Vishnyakova et al. (“Vishnyakova”, Mol Biol, 47(5), pp. 692-700, 2013, cited by Applicant in IDS filed 23 August 2019).  The inventions of Kroemer and Vishnyakova are delineated in the previous Office action (see pages 3-5 of Office action mailed 14 April 2021) and incorporated herein by reference.  Applicant’s arguments filed 27 August 2021 are persuasive for overcoming the rejection, namely 1) that Vishnyakova does not definitively state that autophagy necessarily leads to promotion of hair growth; and 2) the teachings of the later reference of Wang et al. (Arch. Dermatol. Res., 307: 171-181, 2015, cited in Applicant’s Remarks and included with this Office action on PTO-892) demonstrate that psychological stress-induced autophagy leads to delay of hair growth in mice (e.g., title, abstract).  Therefore, a person having ordinary skill in the art would not assume that autophagy as taught by Kroemer would necessarily lead to promotion of hair growth as instantly claimed.  Accordingly, it would not have been obvious to a person having ordinary skill in the art .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/B.S.F/Examiner, Art Unit 1611                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611